t c memo united_states tax_court david b greenberg et al petitioners v commissioner of internal revenue respondent filed date docket nos bradley a patterson for petitioners paul colleran and david a lee for respondent we consolidated the cases of david greenberg docket numbers michelle e goddard docket numbers and william a goddard docket numbers for trial briefing and opinion memorandum findings_of_fact and opinion holmes judge these cases are about a lawyer and a tax accountant who used a series of complex option spreads to generate millions in tax savings for themselves and their clients the commissioner says these transactions look too much like son-of-boss deals--a type of deal this court has consistently said doesn’t work he argues that the taxpayers made a fortune selling tax_shelters and tried to shelter their shelter income with the same kind of shelter he also takes issue with a large tax loss that the taxpayers say was generated when they abandoned their interest in a mysterious partnership--even though there is no paperwork to prove any such abandonment son-of-boss is a variation of a slightly older alleged tax_shelter known as boss an acronym for bond and options sales strategy there are a number of different types of son-of-boss transactions but what they all have in common is the transfer of assets encumbered by significant liabilities to a partnership with the goal of increasing basis in that partnership or the assets themselves the liabilities are usually obligations to buy securities and are typically not completely fixed at the time of transfer this may let the partnership treat the liabilities as uncertain which may let the partnership ignore them in computing basis if so the result is that the partners will have a basis in the partnership or the assets themselves so great as to provide for large--but not out-of-pocket--losses on their individual tax returns we have never found a son-of-boss deal that works see eg 144_tc_161 n bcp trading invs llc v commissioner tcmemo_2017_151 at n the commissioner issued two rounds of notices of deficiency the first disallowed losses from option spreads claimed through the taxpayers’ partnership gg capital as well as the abandonment_loss the second disallowed losses the commissioner says the taxpayers claimed from another partnership--ad global-- through the same type of transaction the taxpayers say they never claimed these losses they also say the commissioner got the procedure wrong--he should have issued notices of final_partnership_administrative_adjustment fpaas not notices of deficiency--and that he missed the statute_of_limitations if those arguments fail they say these transactions were legitimate investments not son-of-boss deals the commissioner thinks this sounds too good to be true findings_of_fact i greenberg and goddard son-of-boss deals are usually complex and often intentionally so this one was devised by two men who knew their way around the code--david greenberg and william goddard greenberg graduated from boston university in with a degree in business and finance and earned a master’s in accounting in from bentley college he was a certified_public_accountant and worked at arthur andersen kpmg and deloitte as a tax accountant goddard graduated from ucla in and from uc hastings college of the law three years later after law school he went to work for arthur andersen doing tax analysis for corporate and international transactions that’s where he met greenberg goddard worked for arthur andersen for two years before moving to a law firm his firm merged into baker mckenzie just a few months later and he continued to practice tax law there after baker mckenzie goddard worked for another law firm before starting his own firm in called lee goddard and duffy lgd ii gg capital and inflated basis in date greenberg and goddard formed a partnership called gg capital goddard’s law partner raymond lee became a gg capital partner a short time later a panamanian investment_company called solatium was also briefly a partner but it left the partnership by greenberg and goddard claim gg capital ran an active investment business in digital-option spreads for itself and its clients completely unrelated to generating tax losses there aren’t many facts to support their claim solatium is a mystery greenberg admitted at trial that he didn’t know the principals behind solatium goddard testified that he didn’t know solatium’s main business when it was formed or whether it filed a u s return solatium itself is an interesting word and in latin means roughly solace but in legal english it is defined as c ompensation esp damages allowed for hurt feelings or grief as distinguished from damages for physical injury black’s law dictionary 10th ed there may well be some haunting or obscure relevance here but nothing in the record what’s clear is that greenberg and goddard assigned large amounts of income from their day jobs to gg capital greenberg’s income came from kpmg and deloitte and goddard’s from lgd together they assigned millions to gg capital gg capital reported on its return ordinary_income from each partner of partner greenberg goddard dollar_figure dollar_figure big_number dollar_figure big_number the commissioner vigorously argues that this was merely a complicated attempt to offset ordinary_income with the artificial losses gg capital was about to generate greenberg and goddard also claim that gg capital took part in a strange series of complex transactions that created an abandonment_loss according to them in date gg capital acquired a interest in a company called gg capital’s return reported a single assignment from lgd of dollar_figure million goddard’s return showed dollar_figure in income from lgd suggesting that the remainder of the assignment was from lee gg capital’s and returns each show two assignments from lgd and on each of those returns one of the assignments matches the amount of lgd income on goddard’s return for the same year meaning that in gg capital started reporting goddard’s and lee’s assignments separately dbi acquisitions ii dbi and was credited with a dollar_figure million capital_account milestone acquisitions which owned the other was an entity controlled by a client of goddard’s law firm next solatium borrowed million dutch guilders and gg capital solatium and an entity called pacific coin6 formed a company called connect coin llc connect coin goddard claimed that the three connect coin partners made the following capital contributions pacific coin agreed to pay fees and costs for connect coin worth around dollar_figure gg capital agreed to have its partners provide legal and accounting services to connect coin and solatium contributed big_number guilders--which the partners agreed was the present_value of million guilders in years--and connect coin assumed solatium’s obligation to make a balloon payment of million guilders to delta lloyd bank in years the taxpayers don’t claim gg capital actually paid dollar_figure million for its interest they say this amount was the capital_account of the previous dbi partner that gg capital replaced pacific coin was a partnership that operated pay phones it was another one of goddard’s clients and was related to a company called pacific coin management pcm solatium had already borrowed million guilders from delta lloyd bank in exchange for a 30-year interest-only note connect coin apparently assumed only the obligation to repay the principal_amount of million guilders in years so solatium made a capital_contribution equal to what the partners agreed was the present_value of million guilders in years--big_number guilders connect coin then converted the guilders--worth around dollar_figure million--into u s dollars and lent the dollar_figure million to pacific coin as a result of connect coin’s assumption of the guilder debt solatium recognized a gain and increased its basis in connect coin by about dollar_figure million the parties then allegedly entered into an agency agreement under which connect coin agreed it would act as pcm and pacific coin’s agent solatium was treated as having made capital contributions to and acquiring membership interests in pcm and pacific coin solatium claimed bases of dollar_figure million in pcm and dollar_figure million in pacific coin solatium then contributed it sec_1 interest in connect coin to gg capital which increased gg capital’s interest in connect coin from to according to goddard this gave gg capital solatium’s interests and carryover bases in pcm and pacific coin so gg capital’s basis in pcm became dollar_figure million and its basis in pacific coin became dollar_figure million gg capital then contributed its interest in pacific coin to pcm goddard claimed to simplify its ownership which increased its purported basis in pcm to dollar_figure million its dollar_figure million basis was reduced by a tax loss of dollar_figure million on a schedule_k-1 partner’s share of income deductions credits etc that pacific coin issued gg capital in date gg capital contributed its interest in pcm to dbi after this flurry of shuffled paper out came a dollar_figure million basis in dbi just waiting to be abandoned in exchange for a huge tax loss or so goddard claimed at trial there are no documents in the record showing that any of this actually happened iii kpmg and the sob sales machine a sos transaction in greenberg became a partner at kpmg and a member of stratecon a kpmg group that designed and sold tax_shelters to corporate clients at the time kpmg was selling something called the short option strategy sos --a type of son-of-boss transaction--to its high-net-worth clients the sos transaction required clients to buy from a bank a foreign-currency option that involved both a long and a short position transfer the long position to a partnership which also assumed the client’s obligation under the short position and then withdraw from the partnership and receive a liquidating_distribution of foreign_currency which the client would sell at a loss greenberg helped promote the sos transaction to kpmg’s clients he also wrote multiple tax opinions blessing the long position required the bank to pay the client a certain amount if on the expiration date the exchange rate equaled or exceeded the rate specified in the contract the short position required the client to pay the bank a certain amount if on the determination_date the exchange rate equaled or exceeded the rate specified in the contract this kind of deal and arranged for several kpmg partners to participate in their own sos transactions b jpf iii in greenberg and goddard formed a partnership called jpf iii which did sos transactions for gg capital on date jpf iii entered into an option spread with lehman brothers the option spread had two legs one european digital call option sold by lehman brothers to jpf iii the long leg and one european digital call option sold by jpf iii to lehman brothers the short leg the long leg cost dollar_figure million and the short leg cost dollar_figure million but the there are two basic types of options--american and european a european option can be exercised only at maturity an american option can be exercised anytime during the life of the option a digital option has only two possible outcomes at expiration some fixed payoff amount or nothing digital options are typically also european-style options which means that they can be exercised only on the option’s expiration date markell co v commissioner tcmemo_2014_86 at n ltd v commissioner tcmemo_2013_49 at n a call option gives the buyer the right to purchase an asset eg stock or foreign_currency at a particular price at some point in the future option buyers pay a premium for that right if the actual price turns out to be higher than the price where the option was struck the strike_price then the option buyer makes money if the actual price is lower than the strike_price the call option expires worthless a put option is the opposite it gives the owner the right to sell at a particular strike_price a taxpayer would buy a put option if he thinks the price of a particular currency will go down when buying a call option it’s common to say you are going long and when buying a put option it’s common to say you are continued only money that actually changed hands was the dollar_figure net premium that jpf iii paid lehman brothers lehman brothers was the calculation agent for both legs of the option spread the long leg required lehman brothers to pay jpf iii about dollar_figure million if the spot_rate on the yen dollar exchange rate pincite a m on date--as determined by the calculation agent lehman brothers--was greater than or equal to dollar_figure yen dollar the short leg required jpf iii to pay lehman brothers about dollar_figure million if the spot_rate on the yen dollar exchange rate pincite a m on date was greater than or equal to dollar_figure yen dollar again the spot_rate was determined by lehman brothers as the calculation agent this created a one pip spreaddollar_figure if both the long and short legs paid out lehman brothers would owe jpf iii a net payment of dollar_figure the option spread would pay out billion if the exchange rate hit the sweet spot which means only the long leg ended up in the money as it turned out both the long and short legs continued going short pip stands for percentage in point and is the smallest pricing increment used in foreign-exchange markets for a yen dollar trade a pip is the short leg’s strike_price wa sec_112 while the long leg’s strike_price wa sec_112 comparing dollars to yen a pip is dollar_figure yen on the basis of the strike prices for this option spread pip was worth approximately of jpf iii’s spread expired out of the money on date the highest yen dollar exchange rate on that day wa sec_109 c ad global fund in date the diversified group inc diversified and alpha consultants alpha formed a partnership called ad global fund ad global initially diversified and alpha were the only members--although others soon joined--and both acted as managers each contributed dollar_figure in exchange for its membership interest ad global was designed to look like an investment_company the operating_agreement said ad global’s purpose was to invest in foreign_currencies futures contracts and options greenberg wrote an opinion letter that floated the same idea in reality ad global’s members used it as a vehicle to conduct sos deals the general idea was for members to enter into foreign-currency option spreads and contribute them to ad global in exchange for membership interests each member claimed its basis in ad global equaled the premiums on its long options but didn’t reduce its basis by its obligations on the short optionsdollar_figure the the code says that a partner’s basis in a partnership must equal the basis of the property the partner contributed to the partnership minus any liabilities the continued option spreads either expired or were closed out early by diversified the members then terminated or sold their interests in ad global--shortly after joining iv creating tax losses a transaction jpf iii bought a membership interest in ad global in date just after it was formeddollar_figure jpf iii contributed its option spread with lehman brothers in exchange for a membership interest although the net premium of the option spread was dollar_figure the parties said it was worth only dollar_figure at the time of transferdollar_figure continued partner contributed sec_722 sec_752 all section references are to the internal_revenue_code for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated by november when jpf iii joined ad global had seven members including diversified and alpha at that time diversified and alpha had only interests greenberg and goddard explained that jpf iii entered into the transaction on behalf of gg capital the record on this issue--like many other issues in these cases--is a bit murky there is an agency agreement but the contribution agreement jpf iii signed with ad global says that jpf iii was acting on its own and no agency relationship existed the last stage is where using a partnership and the tax rules for partnerships became critical to the scheme and how enormous tax losses magically appeared jpf iii and the other members claimed that their bases in ad global equaled the values of long-option premiums they contributed but without any reduction for the value of the short-option liabilities ad global assumed on their behalf the members could liquidate their interests in ad global in the year they wanted to recognize their tax losses just one month after jpf iii became a member it withdrew from ad global and received candollar_figure in exchange for its interest one considerable advantage of attaching the inflated basis to canadian dollars was that jpf iii could store it in an account to be drawn down as needed to shelter the ordinary_income of the ultimate partners--greenberg and goddard greenberg apparently wanted a loss right away and--on behalf of jpf iii--converted the canadian dollars into usdollar_figure within a week several other ad global members did the same this created an economic loss of dollar_figure the dollar_figure net investment less the dollar_figure the only other thing ad global did in besides receive the option spreads from its members was buy a dollar_figure million long option on canadian dollars and write a dollar_figure million short option on canadian dollars the options expired and ad global received candollar_figure which it used to buy back the interests of jpf iii and the other members when they withdrew to summarize the taxpayers claimed at trial that jpf iii bought the option spread at least in part on behalf of gg capital they say that gg capital then realized a loss by the end of that year by selling of the long leg to greenberg and goddard the commissioner however says the sale never happened although we would expect to find a paper trail for this kind of thing there’s nothing other than the taxpayers’ testimony to suggest the sale actually happened in fact we find the opposite under the option-spread agreement jpf iii was not allowed to transfer any interest or obligation in or under this agreement without the prior written consent of the other party the taxpayers didn’t produce any evidence that jpf iii or gg capital received prior written consent from lehman brothers to transfer the option spread they did produce a purchase and sale agreement that says greenberg and goddard purchased all of gg capital’s right title and interest in and to the long option leg subject_to all of gg capital’s duties liabilities and obligations but they didn’t produce any bank records or other evidence showing any payments that would let us find the sale actually took place greenberg claimed that he and goddard paid for this option spread by a netting through the trust account mechanism he claimed that lgd held a_trust account on behalf of gg capital he seemed to suggest that he and goddard just canceled out debts gg capital owed them through this trust account but again there’s no evidence that this trust account actually existed we do not find the taxpayers’ testimony credible and we find it more_likely_than_not that the sale never took place b date option spread on date jpf iii entered into another digital-option spread this time with deutsche bank the terms of the option spread were very similar to those of the option spread there were two legs one european digital option that deutsche bank sold to jpf iii the long leg and one european digital option that jpf iii sold to deutsche bank the short leg the long leg required jpf iii to pay deutsche bank a premium of dollar_figure million while the short leg required deutsche bank to pay jpf iii a premium of dollar_figure million both payments were due on date but as with the option spread these payments were subject_to a netting provision and so the only money that actually changed hands was the dollar_figure net premium jpf iii paid deutsche bank and as in the deal the bank was the calculation agent the difference between the strike prices was again remarkably small the short leg’s strike_price was dollar_figure while the long leg’s strike_price was only two pips lower pincite based on the strike prices one pip was worth only dollar_figure for the dollar_figurecomparison one pip is the long leg’s strike_price was dollar_figure dollar_figure so dollar_figure gives us one pip in dollars at that price and on paper the possible payoff looked huge deutsche bank promised to pay jpf iii dollar_figure million if the long leg ended up in-the-money the sweet spot and dollar_figure million if both the long and the short legs ended up in-the-money but deutsche bank made sure it got to be the calculation agent that would determine the spot_rate pincite a m on date greenberg and goddard claim that jpf iii bought the date option spread on behalf of gg capital they also say gg capital then sold of the long leg to greenberg and goddard generating part of gg capital’s loss for the tax_year as with their similar claim about the option spread there is no evidence in the record showing a sale actually happened here again we do not find the taxpayers’ testimony credible and we find it more_likely_than_not that the sale never took placedollar_figure c date option spread on date jpf iii entered into a third digital-option spread again with deutsche bank like the other two option spreads it had a long and a greenberg and goddard argue that they never claimed losses from ad global’s transactions but with this sale and the earlier one of part of the option spread we described supra pp they effectively transferred these losses to themselves we therefore disagree with their assertion that the converted-item notices of deficiency that the commissioner sent to them were somehow ineffective as disallowing losses they never took short leg and deutsche bank was the designated calculation agent the long leg required jpf iii to pay deutsche bank a dollar_figure million premium and the short leg required deutsche bank to pay jpf iii a dollar_figure million premium there was a netting provision though so the only money that changed hands was the dollar_figure net premium which jpf iii paid deutsche bank had to pay jpf iii dollar_figure million the sweet spot if the spot_rate on the yen dollar exchange rate--as determined by deutsche bank--was greater than or equal to but jpf iii had to pay deutsche bank dollar_figure million if the spot_rate was greater than or equal to if both the long and short legs were in-the-money deutsche bank had to pay jpf iii dollar_figure this would all be determined by deutsche bank itself pincite a m on date the short and long legs’ strike prices were again remarkably close--only two pips apart one pip was worth about for the date option spread the taxpayers repeat their argument that jpf iii also bought this option spread for gg capital and that gg capital then sold the long leg to greenberg and goddard they say this generated a portion of the sec_988 loss gg capital claimed in for the same reasons we stated above we don’t find the taxpayers’ testimony credible and we find it more_likely_than_not that the sale never took place d date option spread on date an entity named ptc-a entered into a digital-option spread with deutsche bank this option spread was just like the first three there was a long leg and a short leg deutsche bank was the calculation agent and the option spread was subject_to a netting provision the long leg required ptc-a to pay deutsche bank a dollar_figure million premium on date and the short leg required deutsche bank to pay ptc-a a dollar_figure million premium the same day but because of the netting provision ptc-a paid deutsche bank just the dollar_figure net premium deutsche bank had to pay ptc-a dollar_figure million if the spot_rate on the yen dollar exchange rate was greater than or equal to but ptc-a had to pay deutsche bank dollar_figure million if the spot_rate was greater than or equal to everything was determined on date pincite a m the short leg’s strike price--132 62--was only two pips more than the long leg’s strike price--132 for the date option spread one pip was worth about the taxpayers argue that this option spread too was bought on behalf of gg capital and that gg capital sold the long leg to greenberg and goddard to realize a foreign-currency digital-option loss in but this argument suffers from the same problem we’ve already analyzed--there is no paper trail we once again don’t find the taxpayers’ testimony credible and we find it more_likely_than_not that the sale never took place v criminal investigation this wasn’t a good time to sell questionable tax strategies and the u s government soon began investigating kpmg see eg memorandum and order united_states v stein no 05-cr-00888-lak wl s d n y date the case expanded and greenberg was indicted for his role in the design and marketing of the sos tax_shelter at kpmg superseding indictment united_states v stein no 05-cr-00888-lak s d n y date ecf no a superseding indictment said that greenberg and kpmg marketed the sos shelter as a means for wealthy individuals and corporations with significant taxable_income to fraudulently reduce their taxes--resulting in about dollar_figure million of phony tax losses id pincite the commissioner believes goddard wasn’t indicted because he fled to portugal around the time greenberg was indicted greenberg’s indictment refers to the orange county attorney who helped greenberg implement the sos shelter through gg capital the indictment also says that greenberg and the orange county attorney earned around dollar_figure million from promoting the tax_shelter which they split id pincite greenberg was eventually acquitted of criminal charges and goddard if he was the orange county attorney was never even indicted and returned home it was time for the civil-side lawyers at the irs to resume their work vi what was reported a return greenberg prepared gg capital’s partnership return and signed it on behalf of himself and the other partners--goddard lee and solatium he attached a handwritten statement that said gg capital was electing to be subject_to the provisions of ‘tefra’ as defined in the irc the names of all four partners were on the purported tefra election but greenberg was the only partner who actually signed it he did however write the other partners’ initials above their names at the bottom of the page a handwritten statement read the ggc before its repeal see bipartisan budget act of pub_l_no sec_1101 sec_129 stat pincite part of the tax equity and fiscal responsibility act of tefra pub_l_no secs stat pincite governed the tax treatment and audit procedures for many partnerships tefra partner- ships are subject_to special tax and audit rules see secs tefra requires the uniform treatment of all partnership_item s --a term defined by sec_6231 --and its general goal is to have a single point of adjustment for the irs rather than having it make separate partnership-item adjustments on each partner’s individual return see h_r conf rept no pincite 1982_2_cb_600 if the irs decides to adjust any partnership items on a partnership return it must notify the individual partners of the adjustment by issuing an fpaa sec_6223 partners have authorized greenberg to sign on their behalf greenberg did not however attach powers of attorney to the return to show that he was authorized to sign for goddard lee or solatium and at trial the taxpayers didn’t call lee or an officer from solatium to testify about giving greenberg authority to sign for them greenberg even admitted that he didn’t know who solatium’s principals were he claims he got authorization to sign the purported tefra election for solatium from a guy named tommy battilia but admitted that he didn’t know battilia’s position at solatium despite this handwritten statement that seemed to elect into tefra greenberg also checked the box on the same return that said gg capital was not subject_to tefra on the partnership return there was a question that asked is this partnership subject_to the consolidated audit procedures of sec_6221 through ie tefra greenberg checked the no box but in another confusing twist greenberg designated a tax_matters_partner tmp on the return which is required under tefra but makes no sense for a non-tefra partnershipdollar_figure the same thing happened on gg capital’s through returns the no box was checked on each return in response to the question is under tefra a partnership designates one of its partners as the tmp to handle its administrative issues with the commissioner and manage any resulting litigation sec_6231 this partnership subject_to the consolidated audit procedures of sec_6221 through but each return also listed a tmp b return ad global reported on its return an ordinary_loss of dollar_figure million related to the option contracts the k-1 addressed to jpf iii allocated it dollar_figure of ordinary losses dollar_figure of distributions and dollar_figure of capital contributions jpf iii’s return had no entries for income expenses assets or liabilities there were two k-1s attached to jpf iii’s return--one for greenberg and one for goddard the k-1s didn’t list any distributive shares of income or loss gg capital’s return includes the ordinary_income greenberg goddard and lee assigned from their day jobs--dollar_figure from greenberg and dollar_figure million from goddard and lee the return also reported dollar_figure million in consulting income which the commissioner says came from promoting son-of-boss tax_shelters gg capital claimed a dollar_figure million sec_988 loss18 and an ordinary_loss from ad global of dollar_figure which matched the ordinary_loss reported on the k-1 that ad global issued to jpf iii the commissioner thinks these are the ordinary son-of-boss transactions usually yield capital losses but some attach the inflated basis to foreign_currency in the hope that certain foreign-currency transactions may produce an ordinary_loss see sec_988 sec_1_988-3 income_tax regs losses that greenberg and goddard used to shelter their personal incomedollar_figure it also reported a dollar_figure suspended_loss from pcm on his return greenberg reported dollar_figure of income from deloitte and dollar_figure in income from gg capital the income from deloitte was then reversed in two entries titled reverse deloitte goddard’s return was similar goddard reported dollar_figure in income from lgd he included a statement that said he transferred his economic_interest in lgd to gg capital so he reported a dollar_figure loss from lgd to reverse the income greenberg earned about dollar_figure million in but after all this assignment_of_income and the gg capital losses he reported only dollar_figure in income on his return goddard did likewise he brought in about dollar_figure million in but ultimately reported only dollar_figure thanks to this maneuvering c return on its return gg capital again included the ordinary_income greenberg and goddard assigned to it from their day jobs--dollar_figure from greenberg and dollar_figure from goddard it also reported the same type of losses as it had in except the losses were even larger gg capital reported a dollar_figure greenberg and goddard maintain that they claimed no losses from ad global for any_tax years million ordinary_loss it again referred to as a sec_988 loss and a suspended_loss of dollar_figure million gg capital reported ordinary_income of dollar_figure which included the amounts greenberg and goddard assigned from their day jobs during as they’d reported for greenberg and goddard reversed out the income they received in from deloitte and lgd greenberg did the same for income from kpmg greenberg brought in about dollar_figure million of income in but with the assignment_of_income and gg capital’s losses he said only dollar_figure was taxable goddard similarly earned about dollar_figure million in but said only dollar_figure was taxable there was also the claimed dbi loss on its california return gg capital claimed a dollar_figure million loss for dbi acquisitions prior suspended losses allowed which the taxpayers say they are entitled to because gg capital abandoned its interest in dbi--after its basis had been inflated through a series of convoluted maneuvers--in dollar_figure the loss isn’t separately_stated on gg capital’s federal returndollar_figure goddard testified that gg capital claimed a dollar_figure million during the examination of taxpayers’ returns the commissioner couldn’t find gg capital’s return so he contacted the california tax authorities who turned over gg capital’s california partnership return the parties introduced the u s return at trial on a sheet labeled ggc statement there is something called dbi continued abandonment_loss on its return but it’s not clear where the commissioner says the taxpayers camouflaged this loss by including it in the sec_988 loss gg capital reported d return on their returns taxpayers reported similar assignments of income and convoluted losses on its return gg capital once again claimed ordinary_income that greenberg and goddard say they assigned from kpmg and lgd--dollar_figure from greenberg and over dollar_figure million from goddard it reported dollar_figure million of royalties other income which the commissioner says came from promoting the son-of-boss tax_shelter he says that greenberg and goddard offset this income with artificial losses just as they’d done in the previous years gg capital reported an fx digital loss of over dollar_figure million plus a prior suspended_loss of dollar_figure less a suspended_loss of dollar_figure million this all netted out to about a dollar_figure million loss the commissioner thinks this is just the version of the sec_988 loss gg capital also reported a loss from jpf v llc jpf v of dollar_figure but the taxpayers didn’t introduce any evidence about jpf v at trial continued acquisitins ii llc spelling in original but no amount is listed gg capital sent a k-1 to greenberg that reported dollar_figure in ordinary_income and a k-1 to goddard that reported dollar_figure in ordinary_income greenberg and goddard reported income from kpmg and lgd but reversed most of it out as they had done in previous years including his share of gg capital’s royalties other income and kpmg income greenberg earned about dollar_figure million in but with the losses sent up from gg capital he reported only dollar_figure in taxable_income goddard earned about dollar_figure million in but reported only dollar_figure in taxable_income vii audit and notices of deficiency the commissioner soon caught up in he sent ad global an fpaa for the tax_year he determined in the fpaa that ad global was a sham designed only to reduce its members’ tax_liabilities the commissioner disregarded the option spread jpf iii contributed and said that jpf iii and ad global’s other members should not be treated as partners for tax purposes he also determined that jpf iii should have taken the short leg of the option into account when it calculated its basis the commissioner disallowed dollar_figure million of losses from the options and asserted penalties in the commissioner sent greenberg and goddard notices of deficiency for the tax_year he asserted a dollar_figure million deficiency against greenberg and a dollar_figure million deficiency against goddard--plu sec_40 accuracy-related_penalties the commissioner increased each one’s share of gg capital’s ordinary_income both by about dollar_figure million by disallowing the dbi loss and the sec_988 loss he also reallocated the income greenberg and goddard tried to assign gg capital from their day jobs and allocated all of gg capital’s royalties other income back to them in the commissioner sent greenberg and goddard similar notices for the tax_year the notices increased greenberg’s and goddard’s income from gg capital by about dollar_figure million each the commissioner also disallowed the jpf v loss and the sec_988 loss of dollar_figure million he reassigned the income greenberg and goddard tried to assign from kpmg and lgd allocated to both greenberg and goddard all of gg capital’s royalties other income for and asserted accuracy-related penaltiesdollar_figure in the commissioner sent greenberg and goddard conversion letters saying that because they were under criminal investigation he would treat their ad global partnership items as nonpartnership_items under sec_6231 the following year the commissioner sent greenberg and goddard another burst of in his answers in the cases at the docket numbers that go with the notices the commissioner asserted an additional accuracy-related_penalty under sec_6662 notices this time converted-item notices of deficiency greenberg and goddard each got one for the and tax years the commissioner’s reasoning was the same in each he determined that ad global was a sham formed only to lower its members’ tax_liabilities as a result the commissioner treated the option spreads as never having been contributed and the losses purportedly realized by ad global as realized directly by its members he also determined that the ad global members should not be treated as partners the converted-item notices traced the effects up to greenberg and goddard--as partners in gg capital and jpf iii partners and purported indirect members of ad global the notices increased greenberg’s and goddard’s income by disallowing a total of dollar_figure million in losses the commissioner also asserted accuracy-related penaltiesdollar_figure to summarize the notices and amounts for type of notice converted item converted item petitioner goddard greenberg tax_year deficiency sec_6662 penalty dollar_figure big_number dollar_figure big_number the commissioner acknowledges that there is some duplication of disallowances in the notices of deficiency and converted-item notices this will have to be sorted out in computations the tax_year type of notice petitioner notice_of_deficiency goddard converted item goddard notice_of_deficiency greenberg greenberg converted item tax_year deficiency dollar_figure big_number big_number big_number sec_6662 penalty dollar_figure big_number big_number big_number and the tax_year type of notice petitioner notice_of_deficiency goddard converted item goddard notice_of_deficiency greenberg converted item greenberg tax_year deficiency dollar_figure big_number big_number big_number sec_6662 penalty dollar_figure big_number big_number big_number viii petitions and trial greenberg and goddard disagreed with the commissioner and filed petitions in tax_court to dispute the notices we consolidated all their cases things moved slowly as we waited for the criminal charges to be resolveddollar_figure the commissioner sent goddard’s wife michelle notices too she will seek innocent-spouse relief after these cases are finished her attorney was not at trial other than to explain that michelle was seeking innocent-spouse relief any final decisions in these cases will not be conclusive as to her relief under sec_6015 greenberg lived in florida when he filed his petitions so venue on appeal continued when we did finally try the cases the commissioner called two expert witnesses thomas murphy and hendrik bessembinder murphy has testified in several similar cases for the commissioner see eg tucker v commissioner tcmemo_2017_183 at n ad inv fund llc v commissioner tcmemo_2016_226 at in tucker--which was tried after these cases--murphy failed to list in his report all of the cases he had worked on in the last four years a failure which violates rule g e as a result we excluded his testimony tucker at n petitioners in these cases ask us to throw out murphy’s testimony and report here as well rule g controls expert witness reports it requires that an expert’s report contain the witness’s qualifications including a list of all publications authored in the previous years and a list of all other cases in which during the previou sec_4 years the witness testified as an expert at trial or by deposition continued for docket numbers and is in the eleventh circuit see sec_7482 goddard and his wife said on each of their petitions that their legal address was in california which would make the ninth circuit the appellate venue for docket numbers and see id but at trial goddard testified that he was living in portugal when he filed all but his first petition which would make the d c circuit the appellate venue for docket numbers and see id flush language it’s not clear from the record whether mrs goddard ever lived there rule g d and e if the report doesn’t the expert’s testimony will be excluded completely unless the failure is shown to be due to good cause and unless the failure does not unduly prejudice the opposing party rule g we cannot say murphy’s failure to properly list the cases where he served as an expert was due to good cause so we must exclude his report and testimony as we have done in the other cases where he’s testified see tucker at n ad inv fund llc at finally although the commissioner determined accuracy-related_penalties for each year and the taxpayers contested those penalties in their petitions he introduced no evidence at trial that he had complied with sec_6751 see graev v commissioner graev iii t c ___ ___ slip op pincite date citing 851_f3d_190 2d cir aff’g in part rev’g in part t c memo supplementing 147_tc_460 i summary of arguments opinion the parties make a number of arguments--and alternative arguments--but everything can be distilled to a few central issues for greenberg and goddard gg capital made a valid tefra election for which means the commissioner should have issued fpaas to disallow the losses they claimed for and the commissioner didn’t send the notices on time so those notices are invalid gg capital did abandon its interest in dbi and the loss it should have reported was over dollar_figure million more than the dollar_figure million loss that the commissioner disallowed the option spreads were legitimate investments and the ad global transaction shouldn’t be disregarded and regardless the commissioner can’t argue economic_substance because he didn’t assert it in the notices and gg capital did in fact have losses from the sales of the long legs of three option spreads to greenberg and goddard between and the commissioner fires back that gg capital was not a tefra partnership because it failed to make a valid tefra election for he mailed the and notices on time gg capital’s basis in dbi was artificially inflated through a series of supposed transactions that greenberg and goddard didn’t prove happened and greenberg and goddard didn’t present any evidence that gg capital owned an interest in dbi or that it ever abandoned that interest the entire ad global transaction was just another son-of-boss deal--it was a sham that lacked economic_substance and gg capital didn’t sell the long legs of three option spreads to greenberg and goddard between and ii jurisdiction and procedure a tefra election we’ll start with whether gg capital made a valid tefra election for tefra procedures can be distressingly complex and confusing 138_tc_67 quoting 114_tc_533 aff’d in part rev’d in part sub nom 616_fedappx_426 d c cir and determining whether a partnership is even subject_to tefra is no exception 143_tc_83 there’s a presumption that tefra applies to entities that are required to file a partnership return sec_6231 but tefra and the presumption doesn’t apply to a small_partnership unless the small_partnership specifically makes a tefra electiondollar_figure sec_6231 a small_partnership is a tefra audits with their sometimes arcane distinctions among partnership affected and nonpartnership_items can be burdensome so congress chose to keep the old audit rules under which each partner resolves his tax_liability with the irs separately for small partnerships tax compliance act of and related legislation hearing on h_r before the h comm on continued partnership with ten or fewer partners each of whom is an individual a c_corporation or the estate of a deceased partner sec_6231 to make an election a small_partnership must attach a statement electing to be under tefra to its tax_return for the first year it wants the election to go into effect sec_6231 sec_301_6231_a_1_-1t b temporary proced admin regs fed reg date the statement must say it’s an election under sec_6231 and it must be signed by everyone who was a partner during that tax_year sec_301_6231_a_1_-1t b temporary proced admin regs supra continued ways means 97th cong statement of john s nolan chairman section of taxation american bar association until the consequences for the commissioner of treating a tefra partnership as a small_partnership and a small_partnership as a tefra partnership could be severe if the commissioner incorrectly classified a partnership this court lacked jurisdiction and had to dismiss the case see 88_tc_1405 87_tc_783 the commissioner had the authority to correct his mistake and issue the proper type of notice but the statute_of_limitations wasn’t tolled by any procedural flubs and might expire nehrlich v commissioner tcmemo_2007_88 wl at aff’d 327_fedappx_712 9th cir see sec_6501 this meant that a partner might go tax-free by defeating a notice_of_deficiency with the argument that the commissioner should have sent him an fpaa or defeating an fpaa with the argument that the commissioner should have sent him a notice_of_deficiency nehrlich wl at a partnership is not a small_partnership if any partner during the tax_year is a pass-thru_partner bedrosian t c pincite see also sec_6231 brennan v commissioner tcmemo_2012_187 wl at aff’d sub nom 584_fedappx_573 9th cir sec_301_6231_a_1_-1 proced admin regs a pass-thru_partner is a partnership estate_trust s_corporation nominee or other similar person through whom other persons hold an interest in the partnership sec_6231 bedrosian t c pincite ltd v commissioner tcmemo_2013_49 at n revrul_2004_88 2004_2_cb_166 the purported tefra election here was a handwritten attachment to gg capital’s return it said that the gg capital partners were electing under sec_6231 for gg capital to be subject_to tefra gg capital had four partners in 1997--greenberg goddard lee and solatium greenberg was the only one who actually signed the statement he just initialed the other partners’ names at the end of the page the statement read the gg capital partners have authorized greenberg to sign on their behalf greenberg and goddard say this election was effective for and was still in effect for and which would mean the commissioner should have issued fpaas for those years not notices of deficiency but the commissioner counters that gg capital wasn’t a small_partnership in so it couldn’t make an election it’s true that gg capital had fewer than ten partners in and that three of them were individuals but the fourth partner--solatium--causes problems for the taxpayers’ argument see sec_6231 gg capital’s tax_return included three k-1s--one each for greenberg goddard and lee the k-1s don’t specify the partners’ interests in profits losses and capital each just said special where the percentage interests should be there was no k-1 for solatium but the purported election listed solatium as a partner and described it as a foreign ptnr with beneficial_interest by david greenberg that means solatium held an indirect interest through greenberg which makes greenberg a pass-thru_partner see sec_6231 and since greenberg was a pass-thru_partner gg capital didn’t meet the requirements of a small_partnership for see sec_301_6231_a_1_-1t a temporary proced admin regs fed reg date that means gg capital wasn’t eligible to make a tefra election for and its attempted election was ineffective there’s another reason the attempted election wasn’t valid a tefra election must be signed by each person who was a partner during the tax_year for which the election was made sec_301_6231_a_1_-1t b temporary proced admin regs supra the attempted tefra election here wasn’t signed by all of the partners--it was signed only by greenberg the statement itself said that goddard lee and solatium’s representative didn’t sign the statement it said that t he ggc partners have authorized greenberg to sign on their behalf but greenberg admitted during trial that he didn’t even know who solatium’s principals were he said he received permission to sign for solatium from a guy named tommy battilia but didn’t know his position at solatium greenberg and goddard didn’t call lee or an officer from solatium to testify about giving greenberg authority to sign the purported signatures weren’t actually signatures either--greenberg just wrote the other partners’ initials above their names this failure alone would scuttle a tefra election even if gg capital could have otherwise made one see iddollar_figure sec_6231 would usually make this discussion much shorter it says that we should treat a tefra partnership as a non-tefra partnership if the commissioner reasonably picked the wrong classification on the basis of a partnership return for a taxable_year the peculiar record in these cases suggests that the taxpayers might have merit in their argument that the commissioner--at the time his agents classified gg capital--had in front of them only a state partnership return that complicates the analysis and we are not relying on sec_6231 in support of our conclusion and next we turn to the taxpayers’ argument that we should dismiss those cases arising from the and notices of deficiency because gg capital was a tefra partnership for those years and the commissioner should have issued fpaas instead the commissioner points out that greenberg checked the no box in response to the question i s this partnership subject_to the consolidated audit procedures of sec_6221 through ie tefra on gg capital’s returns the taxpayers claim greenberg misread the instructions and thought the question was asking whether gg capital was currently under audit but based on what we observed at trial we do not find his testimony credible greenberg was a sophisticated tax accountant with a master’s degree in accounting he was also a cpa and worked for major accounting firms he checked the same box each year we don’t believe he misunderstood what he was doing and we won’t allow the taxpayers to disavow after the fact clear statements they made on the returns see buchsbaum v commissioner tcmemo_2002_138 wl at statements in a tax_return signed by the taxpayer are admissions unless overcome by cogent evidence that they are wrong gg capital had only u s individual partners in and 2001--greenberg goddard and lee--and its returns for those years didn’t include any tefra elections and we’ve already found that the taxpayers’ argument that gg capital made a valid tefra election in doesn’t work gg capital was therefore not a tefra partnership in or see sec_6231 and the notices of deficiency are valid b timely mailing we now turn to the timely mailing issue greenberg and goddard argue that the notices were mailed on date--one day after the statute_of_limitations ended for their tax_year they hang their argument on the fact that the notices said the last day to file a petition in tax_court was date that’ sec_91 days after date--the date on the notices the taxpayers claim that since the notices say january was the last day to file a petition the commissioner must have mailed the notices on date--a day late the commissioner agrees that the notices should have said that date was the last day to file a petition but he doesn’t think that means the notices were mailed on date it just means someone at the irs made a math error in deficiency cases we’ve said that the commissioner has the initial burden of proving a notice_of_deficiency was properly mailed 119_tc_183 60_tc_522 aff’d per curiam 499_f2d_550 2d cir we’ve also required the commissioner to show that a notice_of_deficiency was properly delivered to the usps for mailing clough t c pincite 94_tc_82 in those cases we said that the commissioner may prove proper mailing with evidence of his mailing process corroboration by direct testimony or documentary_evidence clough t c pincite coleman t c pincite when there is no dispute about the existence of a notice_of_deficiency a properly completed form_3877 usps firm mailing book for accountable mail by itself is sufficient--absent evidence to the contrary--to show that the commissioner properly mailed a notice_of_deficiency coleman t c pincite exact compliance with form_3877 mailing procedures raises a presumption of official regularity in the commissioner’s favor clough t c pincite coleman t c pincite see also 724_f2d_808 9th cir meyer v commissioner tcmemo_2013_268 at the commissioner introduced a form_3877 showing he mailed the notices on date the form was stamped oct it said that the irs sent greenberg and goddard notices of deficiency from st louis missouri the number was listed across from greenberg and goddard’s names which means the notices were for the tax_year the number was written in the box labeled total number of pieces listed by sender and in the box labeled total number of pieces received at post office someone from the usps signed in the box labeled postmaster name of receiving employee the form was postmarked date by a usps stamp at trial the commissioner called the group manager of the examination_division in st louis during 2004--the group that prepared and issued notices of deficiency in she testified that when the statute_of_limitations was about to expire as it was here irs employees would physically take a notice_of_deficiency to the post office to be mailed she credibly testified that an irs employee named penny schupmann was the one who prepared the notices for goddard and his wife schupmann died before trial but the irs manager credibly testified that schupmann was the type of person that would do whatever needed to be done when it came to her work performance if she had to personally take a notice to the post office she would do that this testimony and the postmarked form_3877 compel us to specifically find it more_likely_than_not that the notices were mailed on time see clough t c pincite coleman t c pincite iii dbi abandonment_loss gg capital claimed a dollar_figure million loss on its california return for dbi acquisitions prior suspended losses allowed this loss wasn’t specifically listed on gg capital’s federal return but the commissioner thinks that the taxpayers camouflaged it within the dollar_figure million sec_988 loss gg capital did claim that year the taxpayers say they were actually entitled to a dollar_figure million loss--equal to gg capital’s basis in dbi-- because gg capital abandoned its interest in dbi in but because they were being conservative they originally didn’t claim the full loss goddard testified that gg capital claimed a dollar_figure million abandonment_loss although it’s not clear where on the return they now want to claim the entire dollar_figure million the commissioner thinks that greenberg and goddard artificially inflated gg capital’s basis in dbi through a series of convoluted transactions involving mysterious entities and individuals and observes that there aren’t any documents showing anything actually happened the taxpayers fire back at length by saying that there most certainly are documents--they just forgot to introduce them at trial this so-called abandonment_loss looks a lot like the cards transactions we’ve dealt with on many occasionsdollar_figure see generally putanec v commissioner tcmemo_2016_221 hunter v commissioner tcmemo_2014_132 crispin v although the specific facts of each custom adjustable rate debt structure cards deal invariably differ many of the players and processes are the same there are generally three stages loan origination loan assumption and loan operation see kerman v commissioner tcmemo_2011_54 wl at aff’d 713_f3d_849 6th cir commissioner tcmemo_2012_70 aff’d 708_f3d_507 3d cir kerman v commissioner tcmemo_2011_54 aff’d 713_f3d_849 6th cir country pine fin llc v commissioner tcmemo_2009_251 but the commissioner doesn’t attack the dbi loss on those grounds instead he focuses on the absence of documents that show any of these disputed transactions even occurred a taxpayer may deduct losses uncompensated during a tax yeardollar_figure sec_165 but the burden is on the taxpayer to prove entitlement to any deduction he claims rule a 503_us_79 this includes substantiating deductions 65_tc_87 aff’d per curiam 540_f2d_821 5th cir to claim an abandonment_loss on an intangible asset--such as the partnership_interest the taxpayers say gg capital abandoned--a taxpayer must prove that it owned the abandoned property intended to abandon the property and took affirmative action to abandon the property see citron v losses deductible under sec_165 are called abandonment losses to reflect that some act is required which evidences an intent to discard or discontinue use permanently 914_f2d_396 3d cir aff’g 86_tc_115 87_tc_135 and 89_tc_1010 and aff’g in part rev’g in part 86_tc_937 jhk enters inc v commissioner tcmemo_2003_79 wl at commissioner 97_tc_200 92_tc_1249 aff’d 909_f2d_1146 8th cir milton v commissioner tcmemo_2009_246 wl at jhk enters inc v commissioner tcmemo_2003_79 wl at the taxpayers failed to prove that gg capital owned a partnership_interest in dbi goddard did testify that gg capital owned an interest in dbi and that it received at least one k-1 but there is nothing in evidence to support his claim the taxpayers didn’t substantiate their claim that gg capital intended to abandon its interest in dbi and didn’t show that they took any affirmative steps to do so if gg capital had truly abandoned an interest worth dollar_figure million we would expect to find a trail of documents--especially when the purported transactions were put together by a lawyer and an accountant instead we find nothing in evidence to support their testimony and we do not find their testimony credible thus the taxpayers are not entitled to deduct an abandonment_loss iv son-of-boss deal we now come to a familiar place a son-of-boss tax_shelter greenberg and goddard claim that there’s nothing to see here they say gg capital conducted a real business and they simply used their expertise to take advantage of gaps in the digital-options market greenberg and goddard justify the option-spread transactions with a number of economic-substance arguments they claim economic_substance isn’t at issue because the option spreads made money and this wasn’t a son-of-boss deal the commissioner didn’t properly plead economic_substance and even if he did the option spreads had economic_substance the commissioner says he’s heard all this before and that the taxpayers’ convoluted arguments are designed just to distract us from what was really happening--a son-of-boss deal according to the commissioner the taxpayers entered into offsetting currency options contributed the option spreads to ad global had ad global do a few minor things to try to concoct a business_purpose terminated the ad global interest with a liquidating_distribution of canadian dollars and sold the canadian dollars for an economic loss of dollar_figure dollar_figure net investment in the date option spread minus the dollar_figure received when converting canadian dollars this supposedly led to tax losses of dollar_figure million between and he says these transactions swirling in and around ad global and jpf iii were all bred for a single purpose-- to create tax losses and he says that we should disallow these losses because the ad global transaction was a sham it lacked economic_substance and there wasn’t a reasonable expectation of profit we should disregard ad global as a partnership and jpf iii as a partner the ad global transaction lacked economic_substance regardless of whether some spreads made money he properly raised economic_substance in the converted-item notices issued in and the taxpayers’ experts used unreliable methods to evaluate the option spreads and we should listen to his expert instead while there are different varieties of son-of-boss deals what they have in common is the transfer of assets encumbered by significant liabilities to a partnership with the goal of inflating basis in that partnership or its assets see 128_tc_192 the liabilities are usually options of some sort and always include at least one that seems contingent at the time of transfer taxpayers who engage in these deals claim that this allows the partner to ignore those liabilities in computing his basis which allows the partnership to ignore them in computing its basis the result is that the partners will have bases high enough to provide for large noneconomic losses on their individual tax returns a ad global and jpf iii as partnerships for this deal to work it’s essential that ad global and jpf iii be valid partnerships because it is only the partnership-basis rules that seem to lend themselves to this kind of chicanery we begin our analysis as we usually do federal_law controls the classification of an entity for federal tax purposes 42_tc_1067 so we must first determine whether ad global and jpf iii were in fact bona_fide partnerships under the code see markell co v commissioner tcmemo_2014_86 at the term partnership is defined as a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on sec_761 sec_7701 mere co-ownership is not by itself enough see sec_301_7701-1 proced admin regs instead we look to several factors the contributions if any that each party has made to the venture the agreement of the parties and their conduct in executing its terms whether business was conducted in the joint names of the parties whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income not a relevant distinction in these cases whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise the parties’ control_over income and capital and the right of each to make withdrawals whether separate books of account were maintained for the venture and whether the parties filed federal partnership returns or otherwise represented to the commissioner or to persons with whom they dealt that they were joint venturers luna t c pincite see 459_f3d_220 2d cir as with any such prongified area of law these factors make sense only if they help us answer a common underlying question that question here is whether the parties intended to and did in fact join together for the present conduct of an undertaking or enterprise 337_us_733 327_us_280 694_f3d_425 3d cir rev’g and remanding 136_tc_1 659_f3d_466 5th cir dollar_figure we will examine each of the applicable factors ad global with regard to ad global most of the luna factors require little discussion as we noted in markell at n this type of entity-focused and intent-seeking approach to determining the existence of a partnership applies broadly--not just to partnerships engaged in dubious digital-option deals parties’ contributions to the venture ad global was created in date and its managers diversified and alpha each contributed dollar_figure jpf iii as well as its other members entered into option spreads on foreign_currencies and contributed them to ad global in exchange for membership interests this factor does weigh in favor of finding a partnership parties’ agreement and whether business was conducted in a joint name ad global had a formal operating_agreement but the only business it conducted was the sale of the option pairs which it quickly distributed to the members in liquidation of their partnership interests jpf iii withdrew from ad global just one month after becoming a partner the canadian dollars jpf iii received were converted into u s dollars within a week--generating enormous tax losses that were passed up to greenberg and goddard other ad global members did the same under any definition business means a course of activities engaged in for profit 799_f2d_833 n 2d cir aff’g tcmemo_1985_462 and tcmemo_1985_614 339_f2d_377 2d cir quoting mertens law of federal income_taxation sec dollar_figure the phrase course of activities implies more than a single transaction it implies routine or a series of transactions here there was no business to conduct just a single type of transaction and even it wasn’t in a joint name these factors weigh very heavily against finding a partnership principal v employee and lack of mutual control jpf iii and the other members may have had interests in ad global but it was the managers-- diversified and alpha--who held all the power under the operating_agreement diversified and alpha had full and complete charge of all affairs of ad global members couldn’t take part whatsoever in the control management direction or operation of ad global and they couldn’t bind it in any way the operating_agreement limited the number of managers to two and diversified and alpha had to consent to change that number there was no mutual control--just control by diversified and alpha this weighs against finding a partnership parties’ control_over income and capital and right to withdraw the operating_agreement did provide that members would receive a pro_rata share of items of income and loss based on their book capital accounts but there’s nothing to suggest there was any income to distribute--just losses jpf iii contributed the option spread to ad global for its interest but it sold the foreign_currency that it received in redemption of its interest at a loss just a month after joining ad global these factors weigh against finding a partnership separate books and partnership returns the operating_agreement said ad global would keep separate books_and_records ad global did file a form_1065 u s return of partnership income for at least its tax_year it also issued k-1s to the members the return shows that ad global held itself out to the commissioner as a partnership for federal tax purposes these facts support finding a partnership but this entire multifactor test turns on the fair and objective characterization of all the circumstances what we find is a scrupulous adherence to the formal requirements for making ad global look like a partnership but a complete absence in its operating_agreement and actual operations of any objective indication of a mutual combination for the present conduct of an ongoing enterprise we have to conclude that jpf iii and the other members didn’t intend to join together to undertake business under ad global and that jpf iii and the other members were not partners in this purported partnership jpf iii we also find based on the facts and circumstances that greenberg and goddard did not join together to form a partnership entity in jpf iii jpf iii was created in goddard testified that he believed the members were himself and greenberg but there’s nothing showing greenberg or goddard contributed anything to jpf iii greenberg and goddard didn’t produce a formal operating_agreement or anything showing jpf iii’s business was conducted in a joint name like ad global it served only as a conduit for option spreads and as a basis inflator although there may have been mutual control between greenberg and goddard nothing in the record shows that there was any real profit to control or that they had any formal right to withdraw there’s no indication that jpf iii kept books_or_records it did file partnership returns and issue k-1s to greenberg and goddard but this is not enough and we must conclude that greenberg and goddard didn’t intend to join together to undertake business under jpf iii b the business of tax savings there is a second and separate hurdle to any finding that ad global and jpf iii were partnerships a partnership must conduct some kind of business activity see culbertson u s pincite 88_tc_702 markell at the caselaw clearly says that tax_avoidance is no more a business_purpose than actually engaging in tax_avoidance 201_f3d_505 n d c cir aff’g tcmemo_1998_305 see also 314_f3d_625 d c cir the business_purpose doctrine applied in asa investerings establishes that while taxpayers are allowed to structure their business transactions in such a way as to minimize their tax these transactions must have a legitimate non-tax avoidance business_purpose to be recognized as legitimate for tax purposes we must decide whether the parties intended to join together as partners to conduct business activity for a purpose other than tax_avoidance asa investerings p’ship f 3d pincite greenberg and goddard argue that all these transactions were entered into with the subjective intent to make a nontax profit through investment at trial goddard claimed that there was an opportunity to make money because these options seemed to be underpriced the commissioner thinks that this was merely pretext a relatively minor business_purpose will not validate a transaction if it’s no more than a facade id pincite and ad global and jpf iii haven’t demonstrated that investment was anything more than a facade to hide their true purpose--generating millions in noneconomic losses paired options the paired options in these cases consisted of short and long european digital options that are almost identical to those we have seen in other iterations of the son-of-boss deal see eg markell at the terms of the option spread were also unusual the strike prices were only one pip apart and very far out-of-the-money the strike prices were so close together that from a risk-management perspective they were indistinguishable the calculation agent could choose any price that was printed pincite a m on the date of expiration the key fact is that the long option could not have been disposed of without the short option we specifically find that lehman brothers would never have allowed jpf iii to collect on the long leg or even dispose_of it separately lehman brothers in its own economic self-interest would also never have chosen a spot_rate that fell in the sweet spot profit_motive the record tells a story of why ad global and jpf iii were formed different from the one greenberg and goddard tell jpf iii’s entrance into and exit from ad global were necessary to generate gg capital’s enormous artificial losses there was no real expectation of earning money jpf iii bought the option spread in november and contributed it to ad global within a week jpf iii increased its basis in ad global by the premium charged for the long leg of the option spread but ignored the short leg jpf iii then left ad global within a month gg capital’s tax benefits were completely disproportionate to what the option spread was worth jpf iii paid only the net premium of dollar_figure but the parties managed to create tax losses of around dollar_figure million between and we find there wasn’t a nontax need to form the partnerships to take advantage of any purported potential profits of investing in digital options we therefore find that the only purpose for ad global and jpf iii was to carry out a tax-avoidance scheme and we find greenberg and goddard never intended to run businesses under the umbrella of these entities and we will disregard ad global and jpf iii for tax purposes for this reason too we also have to note that the facts here fall squarely within those of other cases disallowing deductions in son-of-boss deals in ltd at the taxpayers scored gigantic paydays in contingency fees a promoter approached the taxpayers with an aggressive tax-planning strategy involving digital options and canadian dollars id at the scheme began with the purchase of foreign-currency short and long options as well as canadian dollars through a single-member llc the formation of a partnership with a third party and the contribution of the options and the canadian dollars to that partnership id at the options then expired worthless creating huge tax losses at the partnership level that could be unlocked when the single-member llc sold the canadian dollars it received when the partnership liquidated see id there the commissioner argued the llcs were single-member llcs and should be disregarded for tax purposes id at the taxpayers countered that because theirs was a community-property state their wives were the second owners of the llcs making the llcs partnerships by default under the regulations id at see sec_301_7701-3 and b i proced admin regs we disagreed with the taxpayers because not a single luna factor weighed in favor of finding a partnership entity and several weighed heavily against it ltd at in historic boardwalk hall llc f 3d pincite the third circuit concluded that a partner who avoids any meaningful downside risk in the partnership while enjoying no meaningful upside potential is not a bona_fide partner at all following the second circuit the court held that to be a bona_fide partner for tax purposes a party must have a meaningful stake in the success or failure of the enterprise id pincite citing tifd iii-e inc f 3d pincite the second circuit itself had disregarded two foreign banks as possible partners because the prevailing character of their interests resembled debt rather than equity tifd iii-e inc f 3d pincite finding the purported interests were overwhelmingly in the nature of a secured lender’s interest which would neither be harmed by poor performance of the partnership nor significantly enhanced by extraordinary profits the seventh circuit in 728_f3d_676 7th cir aff’g 137_tc_70 and tcmemo_2012_110 disregarded a supposed partnership where it lacked any purpose other than tax_avoidance in that case the partners created an llc and contributed to it uncollectible accounts_receivable from a defunct brazilian company id pincite the partners then sold their interests to outsiders who could take advantage of the losses on the sales of the worthless receivables--all because of a since- closed loophole in the code id see american_jobs_creation_act_of_2004 pub_l_no sec_833 sec_118 stat pincite amending sec_704 and sec_743 the court found that the sole purpose of creating the llc was to transfer the losses of the bankrupt brazilian retailer to u s taxpayers who could then deduct the losses from their taxable_income superior trading llc f 3d pincite the court also found that a bona_fide partnership requires a joint business goal by the partners id pincite finding no joint business goal where one partner aimed to extract value from a worthless asset and the other aimed to make the loss from that asset a tax bonanza we will trudge this same path today we find that ad global and jpf iii were created to carry out tax-avoidance schemes and we find that the members never intended to run a business through ad global or jpf iii we find that the members did not join ad global or jpf iii with the intent to share in profits and losses from business activities we also find that option spreads were done through ad global and jpf iii only to further a tax-avoidance scheme and we find that the character of the resulting tax loss and not any potential for profit was the primary consideration in buying and then distributing the option pairs we will therefore disregard ad global and jpf iii c consequences of disregarding ad global and jpf iii when we disregard a partnership for tax purposes we are holding that the rules of subchapter_k of chapter of the code the substantive law governing the income_taxation of partners no longer apply and that we will treat the partnership’s activities as engaged in directly by the purported partners see ltd v commissioner tcmemo_2015_28 at a disregarded partnership has no identity separate from its owners and we treat it as just an agent or nominee see eg tigers eye trading llc t c pincite but disregarding the partnership doesn’t necessarily mean that all the items reported by the disregarded partnership are reduced to zero see eg 157_f3d_231 3d cir allowing deductions for securities that had objective economic consequences apart from tax benefits even when incurred in the context of a broader transaction that constitute d an economic sham aff’g in part rev’g in part tcmemo_1997_115 in these cases that means we treat everything as being owned directly by greenberg and goddard--and this includes the option pairs we also treat the option pairs as never having been contributed to ad global or purchased by jpf iii and any gain_or_loss supposedly realized by ad global and jpf iii as having been realized by greenberg and goddard they are not treated as partners since there are no partnerships with regard to the option contracts specifically we incorporate our analysis in markell and adopt its holding again here markell at greenberg and goddard should have treated the foreign-currency options as a single-option spread--meaning the long and short positions were part of one contract and couldn’t have been separated as a matter of fact and law see id cf sec_1092 straddle rules we sustain the commissioner’s disallowance of the losses greenberg and goddard claimed v sales of long options the taxpayers’ son-of-boss deal with ad global and jpf iii didn’t create massive tax losses because we’ve disregarded those partnerships for tax purposes gg capital’s purported option sales in and 2001--the sale of the long leg of the date option spread the sale of the long leg of the date option spread and the sale of the long leg of the date option spread--also didn’t generate large tax losses but there’s a different reason for that those sales never took place the taxpayers argue that jpf iii and ptc-a entered into the three digital-option spreads on gg capital’s behalf and that gg capital then sold some or all of the long legs of each spread to greenberg and goddard for a tax loss but we found it more_likely_than_not that those sales never happened the taxpayers presented no documentary_evidence that the sales actually occurred and we found their testimony on the subject incredible see supra pp as with the abandonment_loss the taxpayers are therefore not entitled to these losses because they failed to prove the realization events--here sales--actually occurred see rule a indopco inc u s pincite see also sec_1_165-1 income_tax regs loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year vi penalties all that is left are the penalties the commissioner has the initial burden of production against the taxpayers because they are individuals sec_7491 commissioner has burden of production with respect to the liability of any individual for any penalty he seek sec_40 penalties here under sec_6662 and h so he must first show gross-valuation misstatements for each year a gross-valuation misstatement exists if the value or adjusted_basis of any property claimed on the partnership return is or more of the correct amount sec_6662 b e a h a i the commissioner satisfied this part of his burden of production the inflated gg capital losses for each year don’t happen without overstating adjusted bases by more than of the correct amount but sec_7491 also places on the commissioner the burden to show that accuracy-related_penalties were personally approved in writing by the immediate supervisor of the irs employee who made the initial determination to assert them in the notice_of_deficiency sec_6751 graev iii t c at ___ slip op pincite the commissioner failed to do that so he did not meet his burden of production and the taxpayers are not liable for the penalties the commissioner determined against themdollar_figure see ford v commissioner tcmemo_2018_8 at the commissioner also determined as alternatives that the accuracy-related_penalties for negligence substantial_understatement or substantial-valuation misstatement apply see sec_6662 and he also failed however to show compliance with sec_6751 for these penalties our opinion in graev iii has not yet been tested on appeal so out of an abundance of caution we also consider one last issue--whether greenberg and goddard had sec_6664 reasonable-cause-and-good-faith defenses for those gross-valuation misstatements see sec_6664 the only arguments that goddard and greenberg make are that there are no deficiencies and that they relied on substantial_authority for what they diddollar_figure we’ve already found that there are deficiencies so that argument can’t help them their substantial-authority argument is equally unpersuasive they seem to suggest their substantial_authority is the caselaw they cited in their briefs but since we’ve already determined there is a deficiency we obviously don’t believe the cases they cite say what they want us to think they say greenberg’s and goddard’s cases are just like the other son-of-boss cases we have consistently said don’t work the regulations tell us that this defense works only if the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment sec_1_6662-4 income_tax regs here we have a feather against a gymful of barbells--these deals never work and depend substantial_authority is not a defense to gross-valuation-misstatement penalties but it is a defense to substantial-understatement penalties see sec_6662 sec_1_6662-4 income_tax regs see also hughes v commissioner tcmemo_2015_89 at n entirely on a misreading of old caselaw and a deliberate indifference to the meaning of partnershipdollar_figure were it not for sec_6751 we would find them liable for the gross-valuation-misstatement penalty decisions will be entered under rule greenberg also wrote several opinion_letters blessing this deal but we note that taxpayers can’t use their own opinion_letters as a reliance defense see 135_tc_26 reliance is only reasonable if adviser is independent--unburdened by a conflict of interest aff’d 691_f3d_1315 11th cir greenberg was a cpa and a partner at kpmg he worked in kpmg’s stratecon group which focused on designing marketing and implementing shelters like this one goddard was a practicing tax attorney and worked at arthur andersen and baker mckenzie where he dealt with sophisticated corporate and international transactions both knew what they were doing
